           Case 3:21-mj-00115      Document 12      Filed 08/26/21    Page 1 of 1




Benjamin T. Andersen
101 SW Madison #9068
Portland, Oregon 97207
t. 503.860.2531
bta@btandersen.com

Attorney for Defendant

                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                      Case No. 3:21-MJ-115
                      Plaintiff,
v.                                             MOTION TO RESET ARRAIGNMENT
                                               DATE
Richard Timothy HERNANDEZ,
                       Defendant.

       Defendant Richard Hernandez, by and through counsel, moves this court for an

order resetting the upcoming arraignment date, presently set for September 2, 2021, to a

new arraignment date on November 4, 2021.

       Mr. Hernandez is out of custody and consents to this motion after discussion of his

rights with undersigned counsel. The requested delay will allow for a reasonable time for

effective preparation and investigation, as contemplated by 18 USC 6 3161(h)(7)(B)(iv).

       AUSA Greg Nyhus does not oppose this motion.

       Respectfully submitted this 26th day of August 2021.



                                           _______________________________________
                                           Benjamin T. Andersen, OSB 06256
                                           Attorney for Defendant



PAGE 1 – MOTION TO RESET ARRAIGNMENT DATE
       United States v. HERNANDEZ, USDC Oregon Case No. 3:21-MJ-115
